internal_revenue_service number release date index number ------------------ ------------------ -------------------------- ------------ ------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ----------------- telephone number ---------------------- refer reply to cc corp b06 plr-137706-12 date march legend distributing controlled sub sub sub sub sub sub sub sub ------------------ -------------------------------------------- ---------------------- -------------------------------------------- ------------------- ----------------------------- ------------------------------------------------ ---------------------------------- ------------------------------- ---------------------------------- ---------------------------------------- --------------------------- -------------------------------------- ------------------------- ------------------------------------------------ -------------------------------- ---------------------------------- ------------------------- ---------------------------------------- plr-137706-12 sub sub sub sub sub sub sub sub sub sub sub sub sub sub ------------------------------ ----------------------------------------------------------- -------------------------------- ------------------------------------------------ -------------------------------- ----------------------- -------------------------------- --------------------------- ---------------------------------------- ------------------------------------------------------------ ------------------------------------------------- --------------------------------------------------------------- ---------------------------- -------------------------------------------- ---------------------------- -------------------------- ---------------------------- --------------------------------------- ------------------------------------------------- ---------------- ------------------------------------------------- --------------------------------- ---------------------------------- --------------------------------- -------------------------------- ------------------------------ ---------------------------- ------------------------ ----------------------------- plr-137706-12 sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub ---------------------------------- ------------------------- ------------------------------------- -------------------------------- -------------------------------------- -------------------------------- ---------------------------- ------------------------------------------------- --------------------------------------------- ---------------------------- ----------------------------------------------- ---------------------------- ---------------------------- --------------------------- -------------------------------------------------------- -------------------------------- ----------------------------------- ------------------------- --------------------------------- -------------------------------- ---------------------------------- ------------------------- ------------------------------------ ------------------------- ------------------------------------------------------------ ---------------------------- ------------------------------------------------ -------------------------------------- ----------------------------------------------------------- -------------------------------------- plr-137706-12 sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub -------------------------------------------- ------------------------- ----------------------------- -------------------------- ---------------------------------- ------------------------- --------------------------------------- ------------------------- ------------------------------------ ------------------------- ------------------------------------------------------------ -------------------------------- ----------------------------------------------------- ------------------------- ------------------------------------ ---------------------------------- --------------------------------------- -------------------------- ---------------------------- ------------------------- ---------------------------- ------------------------- --------------------------------- -------------------------------- -------------------------------------- -------------------------------- ----------------------------------------- ------------------------------------------------- -------------------------------------------- plr-137706-12 sub sub sub sub sub -------------------------------- -------------------------------------- --------------------------- ---------------------------------------------------- ---------------------------------- ----------------------------- -------------------------------- ----------------------------------- -------------------------------- ---------------------------------------------------------------- ---------------------------- partnership ----------------- ------------------------------------------ business a business b business c business d business e business f business g ---------------------------------------------------------------- ------------------------------------------------------ --------------------------------------------------------------------- ----------------------------------------------------------- ------------------------------------------------------------- --------------------------------------------------- --------------------------------------------------------------- controlled business ------------------------------------------ distributing business ---------------------------------------------------- country a country b country c ---------- ------------------ -------------- plr-137706-12 country d country e country f country g country h country i country j country k country l country m country n country o country p state a state b state c state d x a b c d ----------------- ------------------ ------------ ---------- ------------ ---------- ----------- -------------- ----------------------- ------ -------------- ------------ ------------- -------------- ----------- --------------------- -------------- ------------------------------------- ---- -- -------- -------- plr-137706-12 e f g h i ---- -------- ------ -------- -- dear --------------------- this letter responds to your letter dated date as thereafter supplemented the ruling_request submitted on behalf of distributing its affiliates including controlled and its equityholders requesting rulings on certain federal_income_tax consequences of the proposed transactions defined below the information submitted for consideration is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the proposed transactions i satisfy the business_purpose requirement of sec_1_355-2 ii are used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation and or the controlled_corporation see sec_355 of the internal_revenue_code_of_1986 as amended the code and sec_1_355-2 or iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing a country a company is the widely held publicly traded parent company of a group of companies distributing has outstanding one class of all entities referred to herein are treated as corporations for u s federal_income_tax purposes unless otherwise noted plr-137706-12 equity distributing ordinary shares the distributing ordinary shares are listed on the x distributing’s primary holding_company is sub a country b company sub is held by distributing through sub a country c company distributing owns of the outstanding equity of sub sub owns all the outstanding equity of sub a country b company sub owns all the outstanding equity of sub sub also owns all the outstanding equity of sub a country o company treated as a disregarded_entity for u s federal_income_tax purposes sub has among others the following subsidiaries all of which are wholly owned by sub except as otherwise noted sub a country d company more than a percent of the stock of sub a state a corporation the remaining less than b percent of the stock of sub is owned by sub another subsidiary of sub and sub a country p company sub owns all of the equity of sub a country d company sub owns more than a percent of the outstanding_stock of sub a state b corporation the remainder of the outstanding_stock of sub is owned by sub and sub sub has among others the following subsidiaries all of which are wholly owned by sub sub a country f company treated as a disregarded_entity for u s federal_income_tax purposes sub a state a corporation and sub a state a corporation sub owns all the outstanding_stock of sub a state c_corporation sub has among others the following subsidiaries all of which are wholly owned by sub except as otherwise noted sub a state a limited_liability_company treated as a disregarded_entity for u s federal_income_tax purposes approximately c percent of sub a country g company the remainder of the outstanding equity of sub is owned by sub sub and an officer of distributing less than b percent of sub a country g company the remainder of the outstanding equity of sub is owned by sub and approximately d percent of sub a country g company the remainder of the outstanding equity of sub is owned by sub sub and sub sub wholly owns among other subsidiaries sub a country h company sub has among others the following subsidiaries all of which are wholly owned by sub except as otherwise noted sub a state a corporation sub in turn owns all the outstanding equity of sub a country i company sub a country c company sub a country e company treated as a disregarded_entity for u s federal_income_tax purposes sub a state d corporation sub a state a corporation and sub a state a limited_liability_company treated as a disregarded_entity for u s federal_income_tax purposes sub directly and through its subsidiaries holds approximately e percent of the partnership interests in partnership all of the remaining interests in partnership are owned by affiliates of sub sub and sub were recently acquired by the distributing sag defined below and contributed to plr-137706-12 partnership by sub through its subsidiaries in a series of restructuring steps after which each of sub and sub was merged into partnership sub owns approximately f percent of sub a country g company the remainder of the outstanding equity of sub is directly owned by sub and sub a state a limited_liability_company treated as a disregarded_entity for u s federal_income_tax purposes sub owns approximately g percent of sub a country g company the remainder of the outstanding equity of sub is owned by sub sub has among others the following subsidiaries all of which are wholly owned by sub except as otherwise noted sub a country j company sub a state a corporation sub a country e company sub a state a corporation sub a country e company all the common equity of sub a country e company sub a country k company treated as a disregarded_entity for u s federal_income_tax purposes owns all the preferred shares of sub representing approximately h percent of the voting power of sub sub a country l company sub a country l company sub a country d company and sub a country k company sub has among others the following wholly owned subsidiaries sub a country m company treated as a disregarded_entity for u s federal_income_tax purposes sub a country e company sub a country e company and sub a country e company distributing through its separate_affiliated_group as defined in sec_355 the distributing sag and partnership is engaged in the conduct of the distributing business including business a business c business e and business g and the controlled business including business b business d and business f the distributing sag has conducted the distributing business and the controlled business throughout the five-year period ending on the date of the distribution as defined below controlled a newly formed country a company was formed by i nominee companies controlled has outstanding one class of equity controlled ordinary shares each of the i nominee companies holds its controlled ordinary shares in trust for a country a corporate services provider which is not a member of the distributing group of companies shortly after formation controlled issued further controlled ordinary shares to the aforementioned country a corporate services provider to satisfy certain country a company law requirements following the proposed transactions as defined below controlled through its separate_affiliated_group as defined in sec_355 the controlled sag will conduct the controlled business and the distributing sag and partnership will continue to conduct the distributing business financial information has been submitted that indicates that each of business a business b business c business d business e business f business g plr-137706-12 has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years proposed transactions for what are represented to be valid business purposes and to effect the distribution distributing has proposed and partially undertaken a number of restructuring transactions including the following steps the proposed transactions i ii iii iv v vi vii a sub forms sub a wholly owned country h company and contributes to sub its assets related to business b subject_to its related liabilities such step contribution sub distributes all the equity of sub to sub such step internal distribution b sub distributes all the equity of sub to sub in a disregarded transaction sub forms sub a wholly owned state a corporation and contributes to sub all the membership interests in sub and its interests in the equity of sub sub and sub such step contribution and sub distributes all the stock of sub to sub such step internal distribution sub distributes all the stock of sub to sub such step internal distribution sub redeems the less than b percent interest in its stock held by sub and sub in exchange for cash and contributes cash to sub sub contributes all the equity of sub and sub to sub such steps contribution and distributes all the stock of sub to sub such step internal distribution sub sells its sub stock to sub a sub sells its approximately g percent interest in the equity of sub to sub b sub sells its assets related to the distributing business subject_to its related liabilities to sub viii pursuant to a partial demerger effected under country e law sub transfers its assets related to the controlled business to sub a newly formed country e company treated as a disregarded_entity for u s federal_income_tax purposes following the demerger sub plr-137706-12 will own percent of each of sub and sub both of which are disregarded entities for u s federal_income_tax purposes ix a sub contributes all the equity of sub and sub to sub thereafter each of sub sub sub and sub merge into sub sub liquidates b sub redeems its equity held by sub c pursuant to a partial demerger effected under country e law sub transfers all the equity of sub to sub a newly formed country e company following the demerger sub will own percent of each of sub and sub sub intends to treat the demerger as a contribution of all the equity of sub to sub in exchange for all the equity therein such step contribution followed by a distribution by sub of all the equity of sub to sub such step internal distribution x xi sub sells all the equity of sub to sub in a disregarded transaction sub forms sub a wholly owned country e company and sub sells its assets related to the controlled business subject_to its related liabilities to sub xii a sub and sub form sub a country n company sub and sub will own percent of sub b sub sells its assets related to the distributing business subject_to its related liabilities to sub xiii sub forms sub a wholly owned state a corporation contributes to sub its assets related to business f subject_to its related liabilities such step contribution and distributes all the stock of sub to sub such step internal distribution xiv a sub sells all the equity of sub to sub and sub b sub sells its assets related to the controlled business subject_to its related liabilities to sub xv sub forms sub a wholly owned state a limited_liability_company treated as a disregarded_entity for u s federal_income_tax purposes and contributes certain assets subject_to certain liabilities to sub plr-137706-12 xvi sub distributes all the stock of sub sub sub sub sub and sub to sub in a disregarded transaction sub contributes its f percent interest in sub to sub and sub distributes all the stock of sub sub sub sub sub and sub to sub in a disregarded transaction xvii sub forms sub a wholly owned state a corporation contributes all the equity of sub sub sub sub sub sub sub sub sub sub sub and sub to sub such steps contribution and distributes all the stock of sub to sub such steps internal distribution xviii a sub forms sub a wholly owned country o company that will be a disregarded_entity for u s federal_income_tax purposes b pursuant to a partial demerger effected under country o law sub transfers its assets related to the controlled business to sub subject_to its related liabilities xix sub forms sub a wholly owned country b company and contributes to sub its interests in subsidiaries related to the controlled business xx a through a series of additional restructuring steps culminating in the distribution of sub and sub to distributing the assets and liabilities of the controlled business including the equity of the sub sub and other entities conducting portions of the controlled business are transferred to controlled controlled will have been formed by i nominee companies each of which will hold its controlled ordinary shares in trust for a country a corporate services provider which will not be a member of the distributing group of companies shortly after formation controlled will issue further controlled ordinary shares to the aforementioned country a corporate services provider to satisfy certain country a company law requirements b pursuant to a three-cornered spin effected under country a law controlled will issue controlled ordinary shares to the public equityholders of distributing on a pro_rata basis the distribution subject_to the payment of cash in lieu of fractional controlled ordinary shares the distribution will be in consideration for the transfer of the equity of sub and sub the contribution to controlled at the same time controlled will acquire and cancel for no consideration the controlled ordinary shares issued to the i nominee companies and to the country a corporate services plr-137706-12 provider for u s federal_income_tax purposes distributing will treat the three-cornered spin as a contribution of all the equity of sub and sub to controlled in exchange for all the controlled ordinary shares followed by a distribution by distributing of all the controlled ordinary shares the public equityholders of distributing on a pro_rata basis subject_to the payment of cash in lieu of fractional controlled ordinary shares to in connection with the distribution distributing and controlled will enter into agreements the transition services agreements intended to govern their relationship and those of their respective subsidiaries after the distribution distributing and controlled will also enter into a tax_matters_agreement such tax_matters_agreement will allocate tax-related liabilities and will include covenants intended to restrict certain transactions that could jeopardize the tax-free status of internal distribution sec_1 through and the distribution it is also expected that the terms will include indemnity provisions under which the parties will reimburse each other as appropriate for tax obligations that arose before the distribution the indemnity provisions in addition distributing and controlled will enter into separation agreements intended to govern the separation of the controlled business from the distributing business such separation agreements will include the agreements to effect the proposed transactions including the distribution representations the following representations have been made with respect to the proposed transactions contribution and internal distribution a b c the indebtedness if any owed by sub to sub after internal distribution will not constitute stock_or_securities no part of the consideration to be distributed by sub will be received by an equityholder as a creditor employee or in any capacity other than that of an equityholder of sub the five years of financial information submitted and to be submitted on behalf of business a carried on by sub is representative of the businesses’ present operations and with regard to such businesses there have been no substantial operational changes since the date of the last financial statements submitted plr-137706-12 d e f g h i j the five years of financial information submitted and to be submitted on behalf of business b that will be transferred to sub is representative of the business’ present operation and with regard there have been no substantial operational changes since the date of the last financial statements submitted to such business sub neither acquired_business a nor acquired control of an entity conducting such businesses during the five-year period ending on the date of internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of internal distribution sub has been the principal_owner of the goodwill and significant assets of business a and will continue to be the principal_owner following internal distribution sub neither acquired_business b nor acquired control of an entity conducting such business during the five-year period ending on the date of internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of internal distribution sub has been the principal_owner of the goodwill and significant assets of business b and sub will continue to be the principal_owner following internal distribution following internal distribution sub and sub will each continue the active_conduct of business a and business b respectively independently and with its separate employees internal distribution is being carried out for the following corporate business_purpose to facilitate the separation of the distributing business from the consolidated_group of sub in order to facilitate the distribution the distribution of the equity of sub is motivated in whole or substantial part by this corporate business_purpose internal distribution is not being used principally as a device for the distribution of the earnings_and_profits of sub or sub or both a the total adjusted bases and the fair_market_value of the assets transferred to sub by sub each equals or exceeds the sum of the liabilities assumed by sub plus any liabilities to which the transferred assets are subject and b the liabilities assumed in the transaction and the liabilities to which the transferred assets are plr-137706-12 k l m n o p subject were incurred in the ordinary course of business and are associated with the assets being transferred sub neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of internal distribution no intercorporate debt will exist between sub and sub at the time of or subsequent to internal distribution other than i payables and receivables arising from products purchased or services provided under the transition services agreements or ii debt incurred in connection with transactions entered into between sub and sub in the ordinary course of business payments made in connection with all continuing transactions if any between sub and sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv immediately after internal for purposes of sec_355 distribution no person determined after applying sec_355 will hold equity possessing percent or more of the total combined voting power of all classes of sub equity entitled to vote or percent or more of the total value of all classes of sub equity that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on internal distribution the date of immediately after for purposes of sec_355 internal distribution no person determined after applying sec_355 will hold equity possessing percent or more of the total combined voting power of all classes of sub equity entitled to vote or percent or more of the total value of all classes of interests of sub equity that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution or ii attributable to distributions on sub equity that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on internal distribution the date of plr-137706-12 q r s t internal distribution is not part of a plan or series of related transactions within the meaning of sec_1 pursuant to which one or more persons will acquire directly or indirectly equity representing a percent or greater interest within the meaning of sec_355 in sub or sub including any predecessor or successor of any such corporation immediately after internal distribution either i no person will hold a percent or greater interest within the meaning of sec_355 in either sub or sub or ii neither sub nor sub is or will be a disqualified_investment_corporation for purposes of sec_355 sub is and sub will be a corporation within the meaning of sec_7701 at all times before and immediately after contribution and internal distribution sub is and sub will be a cfc within the meaning of sec_957 immediately before and after contribution and internal distribution u with respect to each of sub and sub sub will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 immediately before and after internal distribution v w x the notice requirements of sec_1_367_b_-1 will be met for contribution and internal distribution following internal distribution sub will compute its pre- distribution and post-distribution amount with respect to sub and sub as defined under sec_1_367_b_-5 and to the extent the pre-distribution amount exceeds the post- distribution amount with respect to either sub or sub sub will make basis adjustments and recognize income if any as required under the applicable treasury regulations contribution and internal distribution will not include the transfer of equity of any corporation that has been a u s transferor the transferee foreign_corporation or the transferred corporation with respect to any unexpired gain_recognition_agreement within the meaning of sec_1_367_a_-3 sec_1_367_a_-8 and sec_1_367_a_-8t plr-137706-12 y z contribution and internal distribution will not be an exchange described in sec_1_367_b_-4 sec_1 b - b i or b -4 b contribution will not involve the transfer of any united_states real_property interests as defined in sec_1_897-1 contribution and internal distribution aa the indebtedness if any owed by sub to sub after internal distribution will not constitute stock_or_securities bb no part of the consideration to be distributed by sub will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of sub cc the five years of financial information submitted and to be submitted on behalf of business b carried on by sub 12’s separate_affiliated_group as defined in sec_355 sag is representative of the business’ present operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted dd the five years of financial information submitted and to be submitted on behalf of business a that will be transferred to sub is representative of the businesses’ present operations and with regard to such businesses there have been no substantial operational changes since the date of the last financial statements submitted ee sub and sub will treat all members of their respective sags as one corporation in determining whether the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business are satisfied ff sub 12’s sag did not acquire business b during the five-year period ending on the date of internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except in connection with transfers between members of the affiliated_group as defined in sec_1504 determined without regard to sec_1504 of which distributing was the common parent or in connection with the expansion of an existing five-year trade_or_business sub 12’s sag did not acquire control of an entity conducting such business during the five-year period ending on the date of internal distribution in a transaction plr-137706-12 in which gain_or_loss was recognized or treated as recognized in whole or in part except in connection with transfers between members of the affiliated_group as defined in sec_1504 determined without regard to sec_1504 of which distributing was the common parent or in connection with the expansion of an existing five-year trade_or_business throughout the five-year period ending on the date of internal distribution sub 12’s sag has been the principal_owner of the goodwill and significant assets of business b and will continue to be the principal_owner following internal distribution gg sub 12’s sag neither acquired_business a nor acquired control of an entity conducting such businesses during the five-year period ending on the date of internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of internal distribution sub 12’s sag has been the principal_owner of the goodwill and significant assets of business a and sub 43’s sag will continue to be the principal_owner following internal distribution hh following internal distribution sub 12’s sag will continue the active_conduct of business b and sub 43’s sag will continue the active_conduct of business a each independently and with its separate employees ii jj kk internal distribution is being carried out for the following corporate business_purpose to facilitate the separation of the distributing business from the consolidated_group of sub in order to facilitate the distribution the distribution of the stock of sub is motivated in whole or substantial part by this corporate business_purpose internal distribution is not being used principally as a device for the distribution of the earnings_and_profits of sub or sub or both a the total adjusted bases and the fair_market_value of the assets transferred to sub by sub each equals or exceeds the sum of the liabilities assumed by sub plus any liabilities to which the transferred assets are subject and b the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred plr-137706-12 ll sub neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of internal distribution mm no intercorporate debt will exist between sub and sub at the time of or subsequent to internal distribution other than i payables and receivables arising from products purchased or services provided under the transition services agreements or ii debt incurred in connection with transactions entered into between sub and sub in the ordinary course of business nn immediately before internal distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_cb_147 and as currently in effect as published by t d sub 12’s excess_loss_account with respect to the sub stock if any will be included in income immediately before internal distribution to the extent required by regulations see sec_1_1502-19 oo payments made in connection with all continuing transactions if any between sub and sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length pp no two parties to the transaction are investment companies as defined in sec_368 and iv qq rr immediately after for purposes of sec_355 internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of all classes of sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on internal distribution the date of immediately after for purposes of sec_355 internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of all classes of sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined plr-137706-12 after applying sec_355 ending on the date of internal distribution or ii attributable to distributions on sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution internal distribution is not part of a plan or series of related transactions within the meaning of sec_1 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in sub or sub including any predecessor or successor of any such corporation immediately after internal distribution either i no person will hold a percent or greater interest within the meaning of sec_355 in either sub or sub or ii neither sub nor sub is or will be a disqualified_investment_corporation for purposes of sec_355 ss tt uu contribution and internal distribution will not include the transfer of equity of any corporation that has been a u s transferor the transferee foreign_corporation or the transferred corporation with respect to any unexpired gain_recognition_agreement within the meaning of sec_1_367_a_-3 sec_1_367_a_-8 and sec_1_367_a_-8t vv immediately before contribution each of sub sub sub sub and any other foreign_corporations that are cfcs within the meaning of sec_957 that are transferred to sub will be a cfc within the meaning of sec_957 with respect to which sub will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 immediately after contribution each of sub sub sub sub and any other foreign_corporations that are cfcs within the meaning of sec_957 that transferred to sub will be a cfc within the meaning of sec_957 with respect to which sub will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 internal distribution ww the indebtedness if any owed by sub to sub after internal distribution will not constitute stock_or_securities plr-137706-12 xx no part of the consideration to be distributed by sub will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of sub yy zz the five years of financial information submitted and to be submitted on behalf of business b carried on by sub 11’s sag is representative of the business’ present operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted and to be submitted on behalf of business a that will be transferred to sub as part of internal distribution is representative of the businesses’ present operations and with regard to such businesses there have been no substantial operational changes since the date of the last financial statements submitted aaa sub and sub will treat all members of their respective sags as one corporation in determining whether the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business are satisfied bbb sub 11’s sag did not acquire business b during the five-year period ending on the date of internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except in connection with transfers between members of the affiliated_group as defined in sec_1504 determined without regard to sec_1504 of which distributing was the common parent or in connection with the expansion of an existing five-year trade_or_business sub 11’s sag did not acquire control of an entity conducting such business during the five-year period ending on the date of internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except in connection with transfers between members of the affiliated_group as defined in sec_1504 determined without regard to sec_1504 of which distributing was the common parent or in connection with the expansion of an existing five-year trade_or_business throughout the five-year period ending on the date of internal distribution sub 11’s sag has been the principal_owner of the goodwill and significant assets of business b and will continue to be the principal_owner following internal distribution ccc sub 11’s sag neither acquired_business a nor acquired control of an entity conducting such businesses during the five-year period plr-137706-12 ending on the date of internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of internal distribution sub 11’s sag has been the principal_owner of the goodwill and significant assets of business a and sub 43’s sag will continue to be the principal_owner following internal distribution ddd following internal distribution sub 11’s sag will continue the active_conduct of business b and sub 43’s sag will continue the active_conduct of business a each independently and with its separate employees eee internal distribution is being carried out for the following corporate business_purpose to facilitate the separation of the distributing business from the consolidated_group of sub in order to facilitate the distribution the distribution of the stock of sub is motivated in whole or substantial part by this corporate business_purpose fff internal distribution is not being used principally as a device for the distribution of the earnings_and_profits of sub or sub or both ggg sub neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of internal distribution hhh no intercorporate debt will exist between sub and sub at the time of or subsequent to internal distribution other than i payables and receivables arising from products purchased or services provided under the transition services agreements or ii debt incurred in connection with transactions entered into between sub and sub in the ordinary course of business iii immediately before internal distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_cb_147 and as currently in effect as published by t d sub 11’s excess_loss_account with respect to sub stock if any will be included in income immediately before internal distribution to the extent required by regulations see sec_1_1502-19 jjj payments made in connection with all continuing transactions if any between sub and sub will be for fair_market_value based plr-137706-12 on terms and conditions arrived at by the parties bargaining at arm’s length kkk no two parties to the transaction are investment companies as defined in sec_368 and iv lll immediately after for purposes of sec_355 internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of all classes of sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on internal distribution the date of mmm for purposes of sec_355 immediately after internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of all classes of sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution or ii attributable to distributions on sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution nnn internal distribution is not part of a plan or series of related transactions within the meaning of sec_1 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in sub or sub including any predecessor or successor of any such corporation ooo immediately after internal distribution either i no person will hold a percent or greater interest within the meaning of sec_355 in either sub or sub or ii neither sub nor sub is or will be a disqualified_investment_corporation for purposes of sec_355 contribution and internal distribution plr-137706-12 ppp the indebtedness if any owed by sub to sub after internal distribution will not constitute stock_or_securities qqq no part of the consideration to be distributed by sub will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of sub rrr the five years of financial information submitted and to be submitted on behalf of business b carried on by sub 8’s sag is representative of the business’ present operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted sss the five years of financial information submitted and to be submitted on behalf of business a that will be transferred to sub as part of internal distribution is representative of the businesses’ present operations and with regard to such businesses there have been no substantial operational changes since the date of the last financial statements submitted ttt sub and sub will treat all members of their respective sags as one corporation in determining whether the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business are satisfied uuu sub 8’s sag did not acquire business b during the five-year period ending on the date of internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except in connection with transfers between members of the affiliated_group as defined in sec_1504 determined without regard to sec_1504 of which distributing was the common parent or in connection with the expansion of an existing five-year trade_or_business sub 8’s sag did not acquire control of an entity conducting such business during the five-year period ending on the date of internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except in connection with transfers between members of the affiliated_group as defined in sec_1504 determined without regard to sec_1504 of which distributing was the common parent or in connection with the expansion of an existing five-year trade_or_business throughout the five-year period ending on the date of internal distribution sub 8’s sag has been the principal_owner of the goodwill and significant assets of business b and will continue to be the principal_owner following internal distribution plr-137706-12 vvv sub 8’s sag neither acquired_business a nor acquired control of an entity conducting such businesses during the five-year period ending on the date of internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of internal distribution sub 8’s sag has been the principal_owner of the goodwill and significant assets of business a and sub 43’s sag will continue to be the principal_owner following internal distribution www following internal distribution sub 8’s sag will continue the active_conduct of business b and sub 43’s sag will continue the active_conduct of business a each independently and with its separate employees xxx yyy zzz internal distribution is being carried out for the following corporate business_purpose to separate the distributing business from the consolidated_group of sub in order to facilitate the distribution the distribution of the stock of sub is motivated in whole or substantial part by this corporate business_purpose internal distribution is not being used principally as a device for the distribution of the earnings_and_profits of sub or sub or both a the total adjusted bases and the fair_market_value of the assets transferred to sub by sub each equals or exceeds the sum of the liabilities assumed by sub plus any liabilities to which the transferred assets are subject and b the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred aaaa sub neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of internal distribution bbbb no intercorporate debt will exist between sub and sub at the time of or subsequent to internal distribution other than i payables and receivables arising from products purchased or services provided under the transition services agreements or ii debt incurred in connection with transactions entered into between sub and sub in the ordinary course of business cccc immediately before internal distribution items of income gain loss deduction and credit will be taken into account as required by plr-137706-12 the applicable intercompany_transaction regulations including without limitation sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_cb_147 and as currently in effect as published by t d sub 8’s excess_loss_account with respect to sub stock if any will be included in income immediately before internal distribution to the extent required by regulations see sec_1 dddd payments made in connection with all continuing transactions if any between sub and sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length eeee no two parties to the transaction are investment companies as defined in sec_368 and iv ffff for purposes of sec_355 immediately after internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of all classes of sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on internal distribution the date of gggg for purposes of sec_355 immediately after internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of all classes of sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution or ii attributable to distributions on sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution hhhh internal distribution is not part of a plan or series of related transactions within the meaning of sec_1 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within plr-137706-12 iiii jjjj the meaning of sec_355 in sub or sub including any predecessor or successor of any such corporation immediately after internal distribution either i no person will hold a percent or greater interest within the meaning of sec_355 in either sub or sub or ii neither sub nor sub is or will be a disqualified_investment_corporation for purposes of sec_355 contribution and internal distribution will not include the transfer of equity of any corporation that has been a u s transferor the transferee foreign_corporation or the transferred corporation with respect to any unexpired gain_recognition_agreement within the meaning of sec_1_367_a_-3 sec_1_367_a_-8 and sec_1_367_a_-8t kkkk neither sub nor sub will have been a united_states_real_property_holding_corporation as defined in sec_897 a usrphc at any time during the five-year period preceding internal distribution and neither sub nor sub will be a usrphc immediately after internal distribution contribution and internal distribution llll the indebtedness if any owed by sub to sub after internal distribution will not constitute stock_or_securities mmmm no part of the consideration to be distributed by sub will be received by an equityholder as a creditor employee or in any capacity other than that of an equityholder of sub nnnn the five years of financial information submitted and to be submitted on behalf of business c carried on by sub is representative of the businesses’ present operations and with regard to such businesses there have been no substantial operational changes since the date of the last financial statements submitted oooo the five years of financial information submitted and to be submitted on behalf of business d that will be transferred to sub is representative of the business’ present operation and with regard there have been no substantial operational changes since the date of the last financial statements submitted to such business plr-137706-12 pppp sub will treat all members of its sag as one corporation in determining whether the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business are satisfied qqqq sub neither acquired_business c nor acquired control of an entity conducting such businesses during the five-year period ending on the date of internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except in connection with transfers between members of the affiliated_group as defined in sec_1504 determined without regard to sec_1504 of which distributing was the common parent throughout the five-year period ending on the date of internal distribution sub has been the principal_owner of the goodwill and significant assets of business c and will continue to be the principal_owner following internal distribution rrrr sub 34’s sag neither acquired_business d nor acquired control of an entity conducting such business during the five-year period ending on the date of internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except in connection with transfers between members of the affiliated_group as defined in sec_1504 determined without regard to sec_1504 of which distributing was the common parent throughout the five-year period ending on the date of internal distribution sub 34’s sag has been the principal_owner of the goodwill and significant assets of business d and sub 48’s sag will continue to be the principal_owner following internal distribution ssss following internal distribution sub and sub 48’s sag will each continue the active_conduct of business c and business d respectively independently and with its separate employees tttt internal distribution is being carried out for the following corporate business_purpose to facilitate the separation of the controlled business from the consolidated_group of sub in order to facilitate the distribution the distribution of the equity of sub is motivated in whole or substantial part by this corporate business_purpose uuuu internal distribution is not being used principally as a device for the distribution of the earnings_and_profits of sub or sub or both plr-137706-12 vvvv a the total adjusted bases and the fair_market_value of the assets transferred to sub by sub each equals or exceeds the sum of the liabilities assumed by sub plus any liabilities to which the transferred assets are subject and b the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred wwww sub neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of internal distribution xxxx no intercorporate debt will exist between sub and sub at the time of or subsequent to internal distribution other than i payables and receivables arising from products purchased or services provided under the transition services agreements or ii debt incurred in connection with transactions entered into between sub and sub in the ordinary course of business yyyy payments made in connection with all continuing transactions if any between sub and sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length zzzz no two parties to the transaction are investment companies as defined in sec_368 and iv aaaaa for purposes of sec_355 immediately after internal distribution no person determined after applying sec_355 will hold equity possessing percent or more of the total combined voting power of all classes of sub equity entitled to vote or percent or more of the total value of all classes of sub equity that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on internal distribution the date of bbbbb for purposes of sec_355 immediately after internal distribution no person determined after applying sec_355 will hold equity possessing percent or more of the total combined voting power of all classes of sub equity entitled to vote or percent or more of the total value of all classes of sub equity that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal plr-137706-12 distribution or ii attributable to distributions on sub equity that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution ccccc internal distribution is not part of a plan or series of related transactions within the meaning of sec_1 pursuant to which one or more persons will acquire directly or indirectly equity representing a percent or greater interest within the meaning of sec_355 in sub or sub including any predecessor or successor of any such corporation ddddd immediately after internal distribution either i no person will hold a percent or greater interest within the meaning of sec_355 in either sub or sub or ii neither sub nor sub is or will be a disqualified_investment_corporation for purposes of sec_355 eeeee sub is and sub will be a corporation within the meaning of sec_7701 at all times before and immediately after contribution and internal distribution fffff sub is and sub will be a cfc within the meaning of sec_957 immediately before and after contribution and internal distribution ggggg with respect to each of sub and sub sub will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 immediately before and after internal distribution hhhhh the notice requirements of sec_1_367_b_-1 will be met for contribution and internal distribution iiiii jjjjj following internal distribution sub will compute its pre- distribution and post-distribution amount with respect to sub and sub as defined under sec_1_367_b_-5 and to the extent the pre-distribution amount exceeds the post- distribution amount with respect to either sub or sub sub will make basis adjustments and recognize income if any as required under the applicable treasury regulations contribution and internal distribution will not include the transfer of equity of any corporation that has been a u s transferor the transferee foreign_corporation or the transferred corporation with respect to any unexpired gain_recognition_agreement within the plr-137706-12 meaning of sec_1_367_a_-3 sec_1_367_a_-8 and sec_1_367_a_-8t kkkkk contribution will not be an exchange described in sec_1_367_b_-4 sec_1_367_b_-4 or sec_1 b - b contribution and internal distribution lllll the indebtedness if any owed by sub to sub after internal distribution will not constitute stock_or_securities mmmmm no part of the consideration to be distributed by sub will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of sub nnnnn the five years of financial information submitted and to be submitted on behalf of business e is representative of the businesses’ present operations and with to such businesses there have been no substantial operational changes since the date of the last financial statements submitted regard ooooo the five years of financial information submitted and to be submitted on behalf of the business f that will be transferred to sub is representative of the business’ present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted ppppp sub neither acquired_business e nor acquired control of an entity conducting such businesses during the five-year period ending on the date of internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of internal distribution sub has been the principal_owner of the goodwill and significant assets of business e conducted by it and will continue to be the principal_owner following internal distribution qqqqq sub neither acquired_business f nor acquired control of an entity conducting such business during the five-year period ending on the date of internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of internal distribution sub has been the principal_owner of plr-137706-12 the goodwill and significant assets of business f and sub will continue to be the principal_owner following internal distribution rrrrr following internal distribution sub and sub will each continue the active_conduct of business e and business f respectively independently and with its separate employees sssss internal distribution is being carried out for the following corporate business_purpose to facilitate the separation of the controlled business from the consolidated_group of sub in order to facilitate the distribution the distribution of the stock of sub is motivated in whole or substantial part by this corporate business_purpose ttttt internal distribution is not being used principally as a device for the distribution of the earnings_and_profits of sub or sub or both uuuuu a the total adjusted bases and the fair_market_value of the assets transferred to sub by sub each equals or exceeds the sum of the liabilities assumed by sub plus any liabilities to which the transferred assets are subject and b the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred vvvvv sub neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of internal distribution wwwww no intercorporate debt will exist between sub and sub at the time of or subsequent to internal distribution other than i payables and receivables arising from products purchased or services provided under the transition services agreements or ii debt incurred in connection with transactions entered into between sub and sub in the ordinary course of business xxxxx immediately before internal distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations including without limitation sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_cb_147 and as currently in effect as published by t d sub 32’s excess_loss_account with respect to sub stock if any will be included in income immediately before internal distribution to the extent required by regulations see sec_1 plr-137706-12 yyyyy payments made all continuing transactions if any between sub and sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length in connection with zzzzz no two parties to the transaction are investment companies as defined in sec_368 and iv aaaaaa for purposes of sec_355 immediately after internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of all classes of sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on internal distribution the date of bbbbbb for purposes of sec_355 immediately after internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of all classes of sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution or ii attributable to distributions on sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution cccccc internal distribution is not part of a plan or series of related transactions within the meaning of sec_1 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in sub or sub including any predecessor or successor of any such corporation dddddd immediately after internal distribution either i no person will hold a percent or greater interest within the meaning of sec_355 in either sub or sub or ii neither sub nor sub is or will be a disqualified_investment_corporation for purposes of sec_355 contribution and internal distribution plr-137706-12 eeeeee the indebtedness if any owed by sub to sub after internal distribution will not constitute stock_or_securities ffffff no part of the consideration to be distributed by sub will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of sub gggggg the five years of financial information submitted and to be submitted on behalf of business g carried on by sub 6’s sag is representative of the businesses’ present operations and with regard to such businesses there have been no substantial operational changes since the date of the last financial statements submitted hhhhhh the five years of financial information submitted and to be submitted on behalf of business f and business d that will be transferred to sub is representative of the businesses’ present operations and with regard to such businesses there have been no substantial operational changes since the date of the last financial statements submitted iiiiii jjjjjj sub and sub will treat all members of their respective sags as one corporation in determining whether the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business are satisfied sub 6’s sag neither acquired_business g nor acquired control of an entity conducting such businesses during the five-year period ending on the date of internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except in connection with transfers between members of the affiliated_group as defined in sec_1504 determined without regard to sec_1504 of which distributing was the common parent or in connection with the expansion of an existing five-year trade_or_business throughout the five-year period ending on the date of internal distribution sub 6’s sag has been the principal_owner of the goodwill and significant assets of business g and will continue to be the principal_owner following internal distribution kkkkkk sub 6’s sag did not acquire either business f or business d during internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except in connection with transfers between members of the affiliated_group as defined five-year period ending on the date of the plr-137706-12 in sec_1504 determined without regard to sec_1504 of which distributing was the common parent or in connection with the expansion of an existing five-year trade_or_business sub 6’s sag did not acquire control of an entity conducting either such business during the five-year period ending on the date of internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except in connection with transfers between members of the affiliated_group as defined in sec_1504 determined without regard to sec_1504 of which distributing was the common parent or in connection with the expansion of an existing trade_or_business throughout the five-year period ending on the date of internal distribution sub 6’s sag has been the principal_owner of the goodwill and significant assets of business f and business d and sub 52’s sag will continue to be the principal_owner following internal distribution five-year llllll following internal distribution sub 6’s sag will continue the active_conduct of business g and sub 52’s sag will continue the active_conduct of business f and business d each independently and with its separate employees mmmmmm there is no regulatory legal contractual or economic compulsion or requirement that the contribution of sub be made as a condition of internal distribution nnnnnn there is no regulatory legal contractual or economic compulsion or requirement that the contribution of sub be made as a condition of internal distribution oooooo internal distribution is being carried out for the following corporate business_purpose to separate the controlled business from the consolidated_group of sub in order to facilitate the distribution the distribution of the stock of sub is motivated in whole or substantial part by this corporate business_purpose pppppp internal distribution is not being used principally as a device for the distribution of the earnings_and_profits of sub or sub or both qqqqqq a the total adjusted bases and the fair_market_value of the assets transferred to sub by sub each equals or exceeds the sum of the liabilities assumed by sub plus any liabilities to which the transferred assets are subject and b the liabilities assumed in the transaction and the liabilities to which the transferred assets are plr-137706-12 subject were incurred in the ordinary course of business and are associated with the assets being transferred rrrrrr sub neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of internal distribution ssssss no intercorporate debt will exist between sub and sub at the time of or subsequent to internal distribution other than i payables and receivables arising from products purchased or services provided under the transition services agreements or ii debt incurred in connection with transactions entered into between sub and sub in the ordinary course of business tttttt immediately before internal distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations including without limitation sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_cb_147 and as currently in effect as published by t d sub 6’s excess_loss_account with respect to sub stock if any will be included in income immediately before internal distribution to the extent required by regulations see sec_1_1502-19 uuuuuu payments made in connection with all continuing transactions if any between sub and sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length vvvvvv no two parties to the transaction are investment companies as defined in sec_368 and iv wwwwww for purposes of sec_355 immediately after internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of all classes of sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on internal distribution the date of xxxxxx for purposes of sec_355 internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to immediately after plr-137706-12 vote or percent or more of the total value of all classes of sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution or ii attributable to distributions on sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution yyyyyy internal distribution is not part of a plan or series of related transactions within the meaning of sec_1 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in sub or sub including any predecessor or successor of any such corporation zzzzzz immediately after internal distribution either i no person will hold a percent or greater interest within the meaning of sec_355 in either sub or sub or ii neither sub nor sub is or will be a disqualified_investment_corporation for purposes of sec_355 aaaaaaa contribution and internal distribution will not include the transfer of equity of any corporation that has been a u s transferor the transferee foreign_corporation or the transferred corporation with respect to any unexpired gain_recognition_agreement within the meaning of sec_1_367_a_-3 sec_1_367_a_-8 and sec_1_367_a_-8t bbbbbbb neither sub nor sub will have been a usrphc at any time during the five-year period preceding internal distribution and neither sub nor sub will be a usrphc immediately after internal distribution ccccccc immediately before contribution each of sub sub sub sub and sub will be a cfc within the meaning of sec_957 with respect to which sub will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 immediately after contribution each of sub sub sub sub and sub will be a cfc within the meaning of sec_957 with respect to which sub will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 the contribution and the distribution plr-137706-12 ddddddd the indebtedness if any owed by controlled to distributing after the distribution will not constitute stock_or_securities eeeeeee no part of the consideration to be distributed by distributing will be received by an equityholder as a creditor employee or in any capacity other than that of an equityholder of distributing fffffff the five years of financial information submitted and to be submitted on behalf of business g carried on by distributing’s sag is representative of the businesses’ present operations and with regard to such businesses there have been no substantial operational changes since the date of the last financial statements submitted ggggggg the five years of financial information submitted and to be submitted on behalf of business d business f and business b that will be transferred to controlled is representative of the businesses’ present operations and with to such businesses there have been no substantial operational changes since the date of the last financial statements submitted regard hhhhhhh distributing and controlled will treat all members of their respective sags as one corporation in determining whether the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business are satisfied iiiiiii distributing’s sag neither acquired_business g nor acquired control of an entity conducting such businesses during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except in connection with transfers between members of the affiliated_group as defined in sec_1504 determined without regard to sec_1504 of which distributing was the common parent or in connection with the expansion of an existing five-year trade_or_business throughout the five-year period ending on the date of the distribution distributing’s sag has been the principal_owner of the goodwill and significant assets of business g and will continue to be the principal_owner following the distribution jjjjjjj distributing’s sag did not acquire business d business f or business b during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except in connection with transfers between members of the affiliated_group as defined in sec_1504 determined without regard to sec_1504 of which plr-137706-12 distributing was the common parent or in connection with the expansion of an existing five-year trade_or_business distributing did not acquire control of an entity conducting any such business during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except in connection with transfers between members of the affiliated_group as defined in sec_1504 determined without regard to sec_1504 of which distributing was the common parent or in connection with the expansion of an existing five-year trade_or_business throughout the five-year period ending on the date of the distribution distributing’s sag has been the principal_owner of the goodwill and significant assets of business d business f and business b and controlled’s sag will continue to be the principal_owner following the distribution kkkkkkk following the distribution distributing’s sag will continue the active_conduct of business g and controlled’s sag will continue the active_conduct of business d business f and business b each independently and with its separate employees lllllll the distribution is being carried out for the following corporate business purposes enabling the management of each of distributing and controlled to focus exclusively on the strategic capital structure and operational issues facing their respective businesses without having to divert human and financial resources to the other business or being constrained by limitations imposed by a board and corporate management responsible for overseeing both the distributing business and the controlled business permitting each of distributing and controlled to independently optimize pure-play companies which is expected to enhance the ability of each of distributing and controlled to obtain coverage from equity research analysts to attract new investors and to capitalize on appropriate growth opportunities and enhancing the ability of each of distributing and controlled to use its stock as acquisition currency as a means of raising capital and for employee compensation the distribution of the equity of controlled is motivated in whole or substantial part by one or more of these corporate business purposes its capital structure creating two mmmmmmm the distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both plr-137706-12 nnnnnnn a the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject and b the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred ooooooo distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the distribution ppppppp no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution other than i payables and receivables arising from products purchased or services provided under the transition services agreements or ii debt incurred in connection with transactions entered into between distributing and controlled in the ordinary course of business qqqqqqq payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length rrrrrrr no two parties to the transaction are investment companies as defined in sec_368 and iv sssssss ttttttt for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold equity possessing percent or more of the total combined voting power of all classes of distributing equity entitled to vote or percent or more of the total value of all classes of distributing equity that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold equity possessing percent or more of the total combined voting power of all classes of controlled equity entitled to vote or percent or more of the total value of all classes of controlled equity that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or plr-137706-12 ii attributable to distributions on distributing equity that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution uuuuuuu the distribution is not part of a plan or series of related transactions within the meaning of sec_1 pursuant to which one or more persons will acquire directly or indirectly equity representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation vvvvvvv immediately after the distribution either i no person will hold a percent or greater interest within the meaning of sec_355 in either distributing or controlled or ii neither distributing nor controlled is or will be a disqualified_investment_corporation for purposes of sec_355 wwwwwww distributing is and controlled will be a corporation within the meaning of sec_7701 at all times before and immediately after the contribution and the distribution xxxxxxx neither distributing nor controlled is or will be a cfc before or after the contribution and the distribution yyyyyyy the contribution and the distribution will not include the transfer of equity of any corporation that has been a u s transferor the transferee foreign_corporation or the transferred corporation with respect to any unexpired gain_recognition_agreement within the meaning of sec_1_367_a_-3 sec_1_367_a_-8 and sec_1_367_a_-8t is for the purpose of avoiding zzzzzzz the payment of cash in lieu of fractional controlled ordinary shares the expense and inconvenience of issuing fractional shares and does not represent separately bargained for consideration it is intended that the total cash consideration if any that will be paid in lieu of fractional controlled ordinary shares will not exceed one percent of the total consideration that will be distributed to distributing equityholders in the distribution it is intended that no distributing equityholder will receive cash in lieu of fractional shares in an amount equal to or greater than the value of one full controlled ordinary share plr-137706-12 rulings based solely on the information submitted and the representations set forth above we rule as follows on the proposed transactions contribution and internal distribution contribution followed by internal distribution will be a reorganization under sec_368 sub and sub will each be a party to the reorganization under sec_368 sub will not recognize any gain_or_loss on contribution sec_361 and sec_357 sub will not recognize any gain_or_loss on contribution sec_1032 sub 45’s basis in each asset received from sub in contribution will equal the basis of such asset in the hands of sub immediately before contribution sec_362 sub 45’s holding_period in each asset received from sub in contribution will include the holding_period during which sub held such asset sec_1223 sub will not recognize any gain_or_loss on internal distribution sec_361 sub 19’s equityholder will not recognize any gain_or_loss and will not otherwise include any amount in income upon receipt of the equity of sub in internal distribution sec_355 the basis of sub 19’s equityholder in the equity of sub and the equity of sub following internal distribution will equal the aggregate basis of the equity of sub that the equityholder held immediately before internal distribution allocated between the equity of sub and the equity of sub in proportion to their relative fair market values at the time of internal distribution in accordance with sec_1_358-2 sec_358 the holding_period of sub 19’s equityholder in the equity of sub received in internal distribution will include the holding_period of the equity of sub with respect to which internal distribution is made provided that the equityholder holds such equity of sub plr-137706-12 as a capital_asset on the date of internal distribution sec_1223 sub and sub will allocate their earnings_and_profits if any in accordance with sec_312 and sec_1 contribution will be an exchange to which sec_1_367_b_-1 and sec_1_367_b_-4 apply no amount will be included in income as a deemed_dividend equal to the sec_1248 amount under sec_367 as a result of contribution sec_1_367_b_-1 and -4 b internal distribution will be a distribution to which sec_1_367_b_-1 sec_1 b - a b -5 c and b -5 f apply if sub 12’s post-distribution amount as defined in sec_1_367_b_-5 with respect to sub or sub is less than sub 12’s pre-distribution amount as defined in sec_1_367_b_-5 with respect to sub or sub sub 12’s basis in such equity immediately after internal distribution must be reduced by the amount of the difference however sub 12’s basis in their equity must not be reduced below zero and to the extent the foregoing reduction would have reduced basis below zero sub must instead include such amount in income as a deemed_dividend from such corporation if sub reduces its basis in the equity of sub or sub or has an inclusion with respect to such equity sub shall increase its basis in the equity of the other corporation to the extent provided in sec_1_367_b_-5 contribution and internal distribution contribution followed by internal distribution will be a reorganization under sec_368 sub and sub will each be a party to the reorganization under sec_368 sub will not recognize any gain_or_loss on contribution sec_361 and sec_357 sub will not recognize any gain_or_loss on contribution sec_1032 plr-137706-12 sub 43’s basis in each asset received from sub in contribution will equal the basis of such asset in the hands of sub immediately before contribution sec_362 sub 43’s holding_period in each asset received from sub in contribution will include the holding_period during which sub held such asset sec_1223 sub will not recognize any gain_or_loss on internal distribution sec_361 sub 12’s shareholder will not recognize any gain_or_loss and will not otherwise include any amount in income upon receipt of the stock of sub in internal distribution sec_355 the basis of sub 12’s shareholder in the stock of sub and the stock of sub following internal distribution will equal the aggregate basis of the stock of sub that the shareholder held immediately before internal distribution allocated between the stock of sub and the stock of sub in proportion to their relative fair market values at the time of internal distribution in accordance with sec_1_358-2 sec_358 the holding_period of sub 12’s shareholder in the stock of sub received in internal distribution will include the holding_period of the stock of sub with respect to which internal distribution is made provided that the shareholder holds such stock of sub as a capital_asset on the date of internal distribution sec_1223 sub and sub will allocate their earnings_and_profits if any in accordance with sec_312 and sec_1 the earnings_and_profits of sub sub sub sub and any other foreign_corporations that are cfcs within the meaning of sec_957 that are transferred to sub to the extent attributable to sub under sec_1_1248-2 or sec_1_1248-3 whichever is applicable that were accumulated in tax years of such foreign_corporations beginning after date and during the period in which each such corporation was a cfc will be attributable to such stock held by sub sec_1_1248-1 plr-137706-12 internal distribution sub will not recognize any gain_or_loss on internal distribution sec_361 sub 11’s shareholder will not recognize any gain_or_loss and will not otherwise include any amount in income upon receipt of the stock of sub in internal distribution sec_355 the basis of sub 11’s shareholder in the stock of sub and the stock of sub following internal distribution will equal the aggregate basis of the stock of sub that the shareholder held immediately before internal distribution allocated between the stock of sub and the stock of sub in proportion to their relative fair market values at the time of internal distribution in accordance with sec_1_358-2 sec_358 the holding_period of sub 11’s shareholder in the stock of sub received in internal distribution will include the holding_period of the stock of sub with respect to which internal distribution is made provided that the shareholder holds such stock of sub as a capital_asset on the date of internal distribution sec_1223 sub and sub will allocate their earnings_and_profits if any in accordance with sec_312 and sec_1 contribution and internal distribution contribution followed by internal distribution will be a reorganization under sec_368 sub and sub will each be a party to the reorganization under sec_368 sub will not recognize any gain_or_loss on contribution sec_361 and sec_357 sub will not recognize any gain_or_loss on contribution sec_1032 sub 43’s basis in each asset received from sub in contribution will equal the basis of such asset in the hands of sub immediately before contribution sec_362 plr-137706-12 sub 43’s holding_period in each asset received from sub in contribution will include the holding_period during which sub held such asset sec_1223 sub will not recognize any gain_or_loss on internal distribution sec_361 sub 8’s shareholder will not recognize any gain_or_loss and will not otherwise include any amount in income upon receipt of the stock of sub in internal distribution sec_355 the basis of sub 8’s shareholder in the stock of sub and the stock of sub following internal distribution will equal the aggregate basis of the stock of sub that the shareholder held immediately before internal distribution allocated between the stock of sub and the stock of sub in proportion to their relative fair market values at the time of internal distribution in accordance with sec_1_358-2 sec_358 the holding_period of sub 8’s shareholder in the stock of sub received in internal distribution will include the holding_period of the stock of sub with respect to which internal distribution is made provided that the shareholder holds such stock of sub as a capital_asset on the date of internal distribution sec_1223 sub and sub will allocate their earnings_and_profits if any in accordance with sec_312 and sec_1 contribution and internal distribution for u s federal_income_tax purposes contribution together with internal distribution will be treated as if sub transferred the equity of sub to sub in exchange for all the equity of sub followed immediately by a distribution of all the equity of sub to sub contribution followed by internal distribution will be a reorganization under sec_368 sub and sub will each be a party to the reorganization under sec_368 sub will not recognize any gain_or_loss on contribution sec_361 and sec_357 sub will not recognize any gain_or_loss on contribution sec_1032 plr-137706-12 sub 48’s basis in each asset received from sub in contribution will equal the basis of such asset in the hands of sub immediately before contribution sec_362 sub 48’s holding_period in each asset received from sub in contribution will include the holding_period during which sub held such asset sec_1223 sub will not recognize any gain_or_loss on internal distribution sec_361 sub 34’s equityholder will not recognize any gain_or_loss and will not otherwise include any amount in income upon receipt of the equity of sub in internal distribution sec_355 the basis of sub 34’s equityholder in the equity of sub and the equity of sub following internal distribution will equal the aggregate basis of the equity of sub that the equityholder held immediately before internal distribution allocated between the equity of sub and the equity of sub in proportion to their relative fair market values at the time of internal distribution in accordance with sec_1_358-2 sec_358 the holding_period of sub 34’s equityholder in the equity of sub received in internal distribution will include the holding_period of the equity of sub with respect to which internal distribution is made provided that the equityholder holds such equity of sub as a capital_asset on the date of internal distribution sec_1223 sub and sub will allocate their earnings_and_profits if any in accordance with sec_312 and sec_1 contribution will be an exchange to which sec_1_367_b_-1 and sec_1_367_b_-4 apply no amount will be included in income as a deemed_dividend equal to the sec_1248 amount under sec_367 as a result of contribution sec_1_367_b_-1 and -4 b internal distribution will be a distribution to which sec_1_367_b_-1 sec_1_367_b_-5 sec_1_367_b_-5 and sec_1_367_b_-5 apply if sub 6’s post-distribution amount as defined plr-137706-12 in sec_1_367_b_-5 with respect to sub or sub is less than sub 6’s pre-distribution amount as defined in sec_1_367_b_-5 with respect to sub or sub sub 6’s basis in such equity immediately after internal distribution must be reduced by the amount of the difference however sub 6’s basis in their equity must not be reduced below zero and to the extent the foregoing reduction would have reduced basis below zero sub must instead include such amount in income as a deemed_dividend from such corporation if sub reduces its basis in the equity of sub or sub or has an inclusion with respect to such equity sub shall increase its basis in the equity of the other corporation to the extent provided in sec_1_367_b_-5 contribution and internal distribution contribution followed by internal distribution will be a reorganization under sec_368 sub and sub will each be a party to the reorganization under sec_368 sub will not recognize any gain_or_loss on contribution sec_361 and sec_357 sub will not recognize any gain_or_loss on contribution sec_1032 sub 50’s basis in each asset received from sub in contribution will equal the basis of such asset in the hands of sub immediately before contribution sec_362 sub 50’s holding_period in each asset received from sub in contribution will include the holding_period during which sub held such asset sec_1223 sub will not recognize any gain_or_loss on internal distribution sec_361 sub 32’s shareholder will not recognize any gain_or_loss and will not otherwise include any amount in income upon receipt of the stock of sub in internal distribution sec_355 the basis of sub 32’s shareholder in the stock of sub and the stock of sub following internal distribution will equal the aggregate basis of the stock of sub that the shareholder held immediately before internal distribution allocated between the plr-137706-12 stock of sub and the stock of sub in proportion to their relative fair market values at the time of internal distribution in accordance with sec_1_358-2 sec_358 the holding_period of sub 32’s shareholder in the stock of sub received in internal distribution will include the holding_period of the stock of sub with respect to which internal distribution is made provided that the shareholder holds such stock of sub as a capital_asset on the date of internal distribution sec_1223 sub and sub will allocate their earnings_and_profits if any in accordance with sec_312 and sec_1 contribution and internal distribution contribution followed by internal distribution will be a reorganization under sec_368 sub and sub will each be a party to the reorganization under sec_368 sub will not recognize any gain_or_loss on contribution sec_361 and sec_357 sub will not recognize any gain_or_loss on contribution sec_1032 sub 52’s basis in each asset received from sub in contribution will equal the basis of such asset in the hands of sub immediately before contribution sec_362 sub 52’s holding_period in each asset received from sub in contribution will include the holding_period during which sub held such asset sec_1223 sub will not recognize any gain_or_loss on internal distribution sec_361 sub 6’s shareholder will not recognize any gain_or_loss and will not otherwise include any amount in income upon receipt of the stock of sub in internal distribution sec_355 the basis of sub 6’s shareholder in the stock of sub and the stock of sub following internal distribution will equal the aggregate basis of the stock of sub that the shareholder held plr-137706-12 immediately before internal distribution allocated between the stock of sub and the stock of sub in proportion to their relative fair market values at the time of internal distribution in accordance with sec_1_358-2 sec_358 the holding_period of sub 6’s shareholder in the stock of sub received in internal distribution will include the holding_period of the stock of sub with respect to which internal distribution is made provided that the shareholder holds such stock of sub as a capital_asset on the date of internal distribution sec_1223 sub and sub will allocate their earnings_and_profits if any in accordance with sec_312 and sec_1 the earnings_and_profits of sub sub sub sub and sub to the extent attributable to sub under sec_1_1248-2 or sec_1_1248-3 whichever is applicable that were accumulated in tax years of such foreign_corporations beginning after date and during the period in which each such corporation was a cfc will be attributable to such stock held by sub sec_1_1248-1 the contribution and the distribution for u s federal_income_tax purposes the contribution together with the distribution will be treated as if distributing transferred the equity of sub and sub to controlled in exchange for all the controlled ordinary shares followed immediately by a distribution of all the controlled ordinary shares to the equityholders of distributing on a pro_rata basis subject_to the payment of cash in lieu of fractional controlled ordinary shares the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled will each be a party to the reorganization under sec_368 distributing will not recognize any gain_or_loss on the contribution sec_361 and sec_357 controlled will not recognize any gain_or_loss on the contribution sec_1032 plr-137706-12 controlled’s basis in each asset received from distributing in the contribution will equal the basis of such asset in the hands of distributing immediately before the contribution sec_362 controlled’s holding_period in each asset received from distributing in the contribution will include the holding_period during which distributing held such asset sec_1223 distributing will not recognize any gain_or_loss on the distribution sec_361 the distributing equityholders will not recognize any gain_or_loss and will not otherwise include any amount in income upon receipt of the controlled ordinary shares in the distribution sec_355 the controlled ordinary shares each distributing equityholder’s basis in the distributing ordinary shares and the distribution will equal the aggregate basis of the distributing ordinary shares that the equityholder held immediately before the distribution allocated between the distributing ordinary shares and the controlled ordinary shares in proportion to their relative fair market values at the time of the distribution in accordance with sec_1_358-2 sec_358 following each distributing equityholder’s holding_period in the controlled ordinary shares received in the distribution will include the holding_period of the distributing ordinary shares with respect to which the distribution is made provided that the equityholder holds such distributing ordinary shares as a capital_asset on the date of the distribution sec_1223 an equityholder who receives cash in lieu of fractional controlled ordinary shares will recognize gain_or_loss measured by the difference between the basis of the fractional shares received and the amount of cash received sec_1001 any gain_or_loss will treated as a capital_gain or loss provided such fractional shares of equity will be held as capital assets on the date of the distribution sec_1221 and sec_1222 distributing and controlled will allocate their earnings_and_profits if any in accordance with sec_312 and sec_1_312-10 plr-137706-12 except for purposes of sec_355 payments made between distributing and controlled under the indemnity provisions that i have arisen or will arise for a taxable_period ending on or before the distribution or for a taxable_period beginning before and ending after fixed and ascertainable until after the distribution will be treated as occurring before the distribution cf 344_us_6 tax character of later transaction will derive from earlier related transaction revrul_83_73 c b ii will not become the distribution and caveats except as expressly provided herein no opinion is expressed about i the tax treatment of the proposed transactions or any other transactions under any provisions of the code or treasury regulations including under the international provisions of the code or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction not specifically covered by the above rulings ii the federal tax consequences resulting from the complete_liquidation of any partnership as part of the proposed transaction under any provision of the tax code including but not limited to sec_704 sec_707 sec_731 sec_737 and sec_751 iii whether the distribution satisfies the business_purpose requirement of sec_1_355-2 iv whether the distribution is used principally as a device for the distribution of earnings_and_profits of distributing and controlled or both see sec_355 and sec_1_355-2 and v whether the distribution is part of a plan or series of related transactions under sec_355 moreover no opinion is expressed regarding whether any or all of the above-referenced foreign_corporations are passive foreign investment companies within the meaning of sec_1297 of the code if it is determined that any or all of the above described foreign_corporations are passive foreign investment corporations no opinion is expressed with respect to the application of sec_1291 through to the proposed transaction in particular in a transaction in which gain is otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code procedural statements the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-137706-12 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely _mark s jennings__________________ mark s jennings branch chief branch office of associate chief_counsel corporate cc
